IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JUAN ENRIQUE GONZALES,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4604

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 5, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Juan Enrique Gonzales, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      Because the circuit court denied petitioner’s motion for postconviction relief by

an order dated November 3, 2014, the petition for writ of mandamus is dismissed as

moot. See Ward v. State, 770 So. 2d 206 (Fla. 1st DCA 2000) (dismissing a petition
for writ of mandamus as moot where the trial court had ruled on the pleading pending

below). We acknowledge petitioner’s claim that he did not timely receive a copy of

the circuit court’s final order and note that petitioner’s proper remedy is to file a timely

sworn petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure

9.141(c).

OSTERHAUS, KELSEY, and WINOKUR, JJ., CONCUR.




                                             2